Citation Nr: 9901068	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  96-22 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from December 1942 to October 
1945.  

In a rating decision dated in April 1996, the Regional Office 
(RO) denied an evaluation in excess of 30 percent for post-
traumatic stress disorder; and the veteran perfected an 
appeal of that decision.  The Board of Veterans' Appeals 
(Board) notes that a supplemental statement of the case dated 
in April 1998 addressed other issues in addition to the issue 
of entitlement to an increased evaluation for post-traumatic 
stress disorder, including issues regarding bilateral 
defective hearing, pes planus, nervousness, and whether there 
was clear and unmistakable error in a March 1946 rating 
decision which denied service connection for hearing loss.  
However, in a Department of Veterans Affairs (VA) Form 9 
(Appeal to Board of Veterans' Appeals) received later in 
April 1998, the veteran indicated that he had read the 
statement of the case and any supplemental statements of the 
case and that he was only appealing the issue regarding post-
traumatic stress disorder.  

Additionally, in a VA Form 9 received in May 1996, the 
veteran indicated that he wished to appear at a hearing at 
the RO before the Board.  The RO sent a letter to the veteran 
asking him if he would prefer to appear at a hearing before 
the RO or a hearing before the Board in Washington, D.C.  In 
May 1996, the veteran requested a hearing at the RO before a 
hearing officer instead of a hearing before a member of Board 
at the RO; and such a hearing was held in March 1997.  In the 
April 1998 VA Form 9, the veteran related that he wanted a 
Board hearing in Washington, D.C.  Such a hearing was 
scheduled, but the veteran later canceled said hearing.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that his post-traumatic 
stress disorder has become worse and that he was having to 
take more medication to treat the disorder.  In the most 
recent correspondence received from the veteran, a letter 
received in June 1998, he related that he was seeking an 
increase from 30 percent to a 50 percent rating for his post-
traumatic stress disorder.  He also testified at the RO 
hearing in March 1997 that he wanted the next higher rating 
assigned for his post-traumatic stress disorder.  

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the record supports the claim 
for entitlement to an increased evaluation for post-traumatic 
stress disorder.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veterans post-traumatic stress disorder is 
productive of anxiety, depression, mild shakiness, impaired 
short-term memory, and mild to moderately depressed affect; 
and a GAF of 55 reflects the degree of impairment produced by 
that disorder. 


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for post-traumatic 
stress disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 9411 (1996); 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the claim for entitlement to an 
increased evaluation for post-traumatic stress disorder is 
well-grounded within the meaning of 38 U.S.C.A. § 5107, that 
is, the claim is plausible, meritorious on its own or capable 
of substantiation.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board further finds that the VA has met its duty 
to assist in developing the facts pertinent to the veteran's 
claim.  38 U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the  context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In a March 1993 rating decision, the RO granted service 
connection for post-traumatic stress disorder and assigned a 
30 percent evaluation for that disability, under the VA 
Schedule of Rating Disabilities, effective in August 1991.  
38 C.F.R. Part 4.

The Board also notes that the criteria for evaluating the 
severity of mental disorders were changed while the current 
appeal was pending.  Additionally, the RO has considered both 
the new and old criteria in evaluating the disability at 
issue since the veteran filed the current claim for an 
increased rating; and a supplemental statement of the case 
issued in June 1997 includes the new diagnostic criteria.  
The Board also notes that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 

Under the previous provisions of Diagnostic Code 9400, a 30 
percent disability rating is warranted where there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  In Hood v. Brown, 
4 Vet. App. 301 (1993), the United States Court of Veterans 
Appeals (Court) stated that the term "definite" in 38 C.F.R. 
§ 4.132 was "qualitative" in character, whereas the other 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VA O.G.C. Prec. 9-93 (November 9, 1993).  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c).  

A 50 percent disability rating, under the old diagnostic 
criteria, is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and where, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  Where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment, a 70 percent 
evaluation is warranted.  A 100 percent evaluation is 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; where there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran is demonstrably unable to obtain or retain 
employment.  Johnson v. Brown, 7 Vet. App. 95 (1994); 38 
C.F.R. Part 4, Diagnostic Code 9411 (1996).

Under the new provisions of Diagnostic Code 9440, the 
criteria for a 30 percent evaluation are occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrant a 50 percent rating.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name warrant a 100 rating.  38 C.F.R. Part 4, Diagnostic 
Code 9400 (1998).  

A November 1993 VA outpatient treatment record shows that the 
veteran was tense and that he had no evidence of a thought 
disorder.  That record also shows that the veteran denied 
homicidal or suicidal ideation and delusions and 
hallucinations and that he was fully oriented with good 
memory.  Additionally, his judgment was described as okay, 
and his insight was described as good.  A VA outpatient 
treatment record dated in December 1993 shows that the 
veteran was oriented with impaired recent memory.  He denied 
suicidal or homicidal ideation as well as auditory and visual 
hallucinations.   

At a VA psychiatric examination in June 1997, the veteran 
appeared clean and normally groomed.  The examiner related 
that the veteran exhibited normal range of psychomotor 
behavior and maintained fair eye contact.  He had a mild 
tremor of his upper extremities, which was both visible and 
felt.  His affect was mild to moderately depressed and he 
became tearful on a couple of occasions when he discussed the 
traumatic events while he was in service.  His speech was 
clear and coherent and had a normal cadence.  He reported 
that he heard voices at times, and he denied any paranoid 
thoughts.  However, the examiner reported that there was no 
evidence of acute psychotic symptoms or any delusions.  The 
veteran was oriented times four.  He did well on serial 
sevens; and he performed one simple similarity but was not 
able to perform the other one.  Also, he was not able to 
spell the word  world backwards.  The examiner described 
the veterans concentration as fair for his age, insight as 
fair, and judgment as grossly intact.  

The diagnosis in June 1997 was post-traumatic stress 
disorder, moderate to severe.  According to the examiner, the 
veterans functional limitations were short-term memory as 
well as shakiness, and he was considered unemployable due 
to those limitations and his chronological age.  
Additionally, the examiner related that, socially, the 
veteran had mild to moderate impairment as he was not able to 
tolerate crowds and had to leave.  

Thus, there is probative evidence that the veterans post-
traumatic stress disorder is productive of anxiety, 
depression, impaired short-term or recent memory, a mild 
tremor, and mild to moderately depressed affect.  However, 
the probative evidence is against finding that such disorder 
is productive of reduced circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; or 
impaired judgment.  

The June 1997 VA examiner also assigned a GAF score of 55.  
The Board notes that GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  
Diagnostic and Statistical Manual of Mental Disorders, 32 
(4th ed. 1994).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) OR any moderate impairment in 
social, occupational, or school functioning (e.g., few 
friends, conflict with peers or co-workers).  As the 
criteria for a GAF of 55 are included in the criteria for a 
50 percent rating under the new diagnostic criteria for 
evaluating post-traumatic stress disorder, the Board finds 
that the evidence currently of record is in equipoise as to 
whether there is a reasonable basis for concluding that the 
criteria for a 50 percent evaluation under those criteria are 
met.  Additionally, it is felt that to further delay reaching 
not be in the best interests of the veteran.  Therefore, 
resolving doubt in the veteran's favor, the Board finds that 
a 50 percent evaluation for post-traumatic stress disorder is 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. Part 4, Diagnostic 
Code 9411 (1998).  

Additionally, the preponderance of the evidence is against 
finding that the criteria for a 70 percent evaluation are met 
under the new diagnostic criteria.  The evidence does not 
show that the veterans post-traumatic stress disorder is 
productive of suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or inability to establish and maintain effective 
relationships.  The Board also finds the assignment of a GAF 
of 55 very probative in determining that the criteria for an 
evaluation in excess of 50 percent are not met.

Additionally, with regard to the old criteria for a 70 
percent rating, the June 1997 VA examiner diagnosed moderate 
to severe post-traumatic stress, but specifically described 
the degree of social impairment as mild to moderate.  As 
noted above, definite" refers to social and industrial 
inadaptability which is "more than moderate."  VA O.G.C. 
Prec. 9-93: 38 C.F.R. Part 4, Diagnostic Code 9411 (1996).  
Also, while the examiner related that the veteran was 
unemployable, the examiner attributed his unemployability to 
psychiatric symptoms and his age.  The Board notes that age 
may not be considered as a factor in evaluating a service-
connected disability.  38 C.F.R. § 4.19 (1998).   

Furthermore, the veteran has specifically asserted that he is 
seeking a 50 percent rating for his post-traumatic stress 
disorder.  Thus, the Board is granting the full benefit 
sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  


ORDER

A 50 percent evaluation for post-traumatic stress disorder is 
granted, subject to the provisions governing the award of 
monetary benefits.  


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 9 -
